UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:August 9, 2012 (Date of earliest event reported) J.P. Morgan Chase Commercial Mortgage Securities Trust 2012-C6 (Exact name of issuing entity) JPMorgan Chase Bank, National Association Ladder Capital Finance LLC (Exact name of sponsor as specified in its charter) J.P. Morgan Chase Commercial Mortgage Securities Corp. (Exact name of registrant as specified in its charter) New York
